Citation Nr: 0112894	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
tinnitus.  


REMAND

As noted by the veteran's representative in his December 2000 
Written Brief Presentation, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  As a result of this change, the Board 
has concluded that the case should be remanded to the RO for 
compliance with the notice and duty to assist provisions 
contained in the new law.  Furthermore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on the issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the veteran 
must be notified of the evidence needed to substantiate his 
claim; that is, he should be advised to submit medical 
evidence that his tinnitus is causally related to his 
military service or to another service-connected disability.  
In addition, he should advise the RO of any outstanding 
medical records which support his claim that may be available 
but have not yet been obtained.  Importantly, however, the RO 
is informed that it is their responsibility to ensure that 
all appropriate development is undertaken in this case, 
including obtaining a medical examination and opinion.  

Accordingly, this case is REMANDED for the following:
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for tinnitus.  All 
identified records should be obtained.  
The veteran is also notified of the need 
to submit medical evidence that it is at 
least as likely as not [standard of proof 
is italicized] that tinnitus had its onset 
in or is otherwise related to his military 
service, or that tinnitus is proximately 
due to or the result of or being 
aggravated by his service-connected 
bilateral hearing loss.  

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA audiology examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including the service medical records, 
which should be provided to him/her prior 
to the examination.  The examiner should 
ascertain a complete history of the 
veteran's noise exposure before, during, 
and after his military service.  After 
the examination and a review of the 
record, the examiner should provide an 
opinion as to whether is it at least as 
likely as not that any currently shown 
tinnitus was incurred in or aggravated by 
the veteran's military service; or 
proximately due to or aggravated by the 
service-connected bilateral hearing loss.  

The examination report should reflect 
review of all pertinent material in the 
claims folder and include a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner preface 
his/her answer with any italicized phrase 
indicating VA's standard of proof.

5.  When the above development has been 
fully, accomplished, the RO should 
readjudicate the veteran's claim for 
service connection for tinnitus.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC) which 
contains notice of all relevant actions 
taken on the claim, as well as a summary 
of the evidence and applicable laws and 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


